Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 1 of 35      PageID 855



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                          )
  TOREY FITZGERALD, KENNETH               )
  MCCOY, and ALAN MOORE,                  )
  individually and on behalf of           )
  all others similarly                    )
  situated,                               )
                                          )
        Plaintiffs,                       )     No. 2:17-cv-02251-SHM-cgc
                                          )
  v.                                      )
                                          )
  P.L. MARKETING, INC.,                   )
                                          )
        Defendant.                        )
                                          )

                                     ORDER



       Before the Court is Plaintiffs’ May 15, 2020 Unopposed

 Motion   for   Final   Approval     of       Class   and   Collective   Action

 Settlement     Agreement     (the    “Motion         for   Final   Settlement

 Approval”).    (ECF No. 97.)    Also before the Court is Plaintiffs’

 May 15, 2020 Unopposed Motion for Approval of Service Payments,

 Attorney’s Fees, and Costs (the “Motion for Attorney’s Fees and

 Costs”).     (ECF No. 98.)

       The Court held a fairness hearing on June 4, 2020, at which

 it heard arguments by counsel.           No one appeared in opposition.

 For the following reasons, the Motion for Final Settlement

 Approval is GRANTED.       The Motion for Attorney’s Fees and Costs

 is GRANTED.
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 2 of 35   PageID 856



 I.     Background

        This dispute arises from Defendant P.L. Marketing, Inc.’s

 (“PLM”) alleged failure to pay overtime compensation to certain

 employees.      PLM provides in-store merchandise display work in

 Kroger Co. (“Kroger”) grocery stores.               (ECF No. 97 at 1-2.)

 Inter alia, PLM conducts store “sets” and “resets.”                  (Id.)

 During store sets and resets, PLM employees travel to various

 Kroger stores and arrange products and pricing on shelves and

 displays.    (Id.) Two types of PLM employees participate in store

 sets and resets: (1) Set/Reset Team Members (“STMs”) and (2)

 Set/Reset Team Leads (“STLs”).           (Id.)   Until December 2016, PLM

 classified STMs as salaried employees exempt from federal and

 state overtime laws.        (Id. at 2.)     Beginning in December 2016,

 PLM reclassified STMs as hourly employees who are not exempt

 from federal and state overtime laws.            (Id.)    PLM continues to

 classify STLs as salaried employees exempt from federal and state

 overtime laws.      (Id.)

        On April 13, 2017, Plaintiff Torey Fitzgerald filed a

 Complaint in this action (the “Initial Complaint”).               (ECF No.

 1.)     In the Initial Complaint, Fitzgerald, a PLM employee,

 alleged that PLM had failed to pay overtime compensation to him

 and other similarly situated STMs and STLs as required under the

 Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

 (Id.    ¶ 1.)       Fitzgerald   alleged     that   PLM   had   incorrectly

                                      2
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 3 of 35   PageID 857



 classified STMs and STLs as exempt from the federal overtime

 laws.    (Id. ¶¶ 1, 30.)       Fitzerald sought to represent himself

 and other similarly situated STMs and STLs in a collective action

 under the FLSA.     (Id. ¶ 39.)

       On November 3, 2017, pursuant to an October 6, 2017 joint

 stipulation entered into by the parties, this Court conditionally

 certified the following set of similarly situated plaintiffs for

 the FLSA collective action asserted in the Initial Complaint:

       Any person who worked for Defendant as a Set/Reset
       Team Member, a Set Team Leader, a Surge Set Team Member
       or Surge Set Team Leader internally classified and/or
       paid or treated by Defendant as exempt from overtime
       pay requirements, and was paid on that basis for one
       or more weeks for that work by salary (not hourly) on
       a pay date occurring within the period beginning three
       (3) years prior to August 18, 2017 through the date of
       judgment.

 (ECF No. 42 ¶ 5; ECF No. 50.) At the same time, and also pursuant

 to the October 6, 2017 joint stipulation entered into by the

 parties, this Court approved the distribution of notice and opt-

 in consent forms to putative members of the collective action.

 (ECF No. 42 ¶ 6; ECF No. 50.)            The approved notice and opt-in

 consent forms were distributed and 161 individuals opted in to

 the collective action.      (ECF No. 97 at 5.)

       On May 8, 2018, the parties engaged in a mediation session

 with a third-party mediator.      (Id. at 3.) That mediation session

 was unsuccessful.      (Id.)   On July 10, 2019, the parties engaged




                                      3
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 4 of 35       PageID 858



 in a second mediation session with the same mediator, during

 which the parties reached a settlement.            (Id. at 4.)

        On October 31, 2019, Fitzgerald and Plaintiffs Kenneth McCoy

 and    Alan    Moore     (collectively,       “Plaintiffs”        or    “Named

 Plaintiffs”) filed, for settlement purposes, the First Amended

 Complaint (the “Amended Complaint”).          (ECF No. 86.)       The Amended

 Complaint alleges three causes of action.                 First, Plaintiffs

 allege that PLM failed to pay overtime compensation to Plaintiffs

 and similarly situated STMs and STLs as required under the FLSA.

 (Id. ¶¶ 1, 42-53.)           Second, Plaintiff Moore alleges that PLM

 failed to pay overtime compensation to Moore and a putative class

 of Ohio-based STMs under Ohio’s overtime laws.               (Id. ¶¶ 2, 54-

 64.)    Third, Plaintiff McCoy alleges that PLM failed to pay

 overtime compensation to McCoy and a putative class of Kentucky-

 based STMs under Kentucky’s overtime laws.               (Id. ¶¶ 3, 65-74.)

        On   October    31,    2019,   Plaintiffs     filed    a   Motion    for

 Preliminary     Settlement      Approval   and     the    parties’     proposed

 Settlement Agreement.         (See ECF Nos. 88, 88-1.)        The Settlement

 Agreement proposes a settlement (the “Settlement”) of all claims

 asserted in the Amended Complaint on behalf of the members of

 the FLSA opt-in collective action (the “FLSA Collective”), the

 members of the putative class of Ohio-based STMs (the “Ohio

 Class”), and the members of the putative class of Kentucky-based

 STMs (the “Kentucky Class”).          (See ECF No. 88-1.) The Settlement

                                        4
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 5 of 35      PageID 859



 Agreement defines the FLSA Collective, the Ohio Class, and the

 Kentucky Class as:

       FLSA Collective: All individuals who filed Consents
       in the Litigation that were not withdrawn as of the
       July 10, 2019 mediation date, and who work or worked
       for   PLM   as   Set/Reset/Surge  Team  Members   or
       Set/Reset/Surge Team Leaders and who were paid as
       exempt for that work.

       Ohio Class: All individuals reflected on the parties’
       agreed upon class list as of the July 10, 2019
       mediation and who worked for PLM as Set/Reset/Surge
       Team Members and who were paid as exempt for that work
       within the period beginning August 18, 2015, through
       the December 4, 2016 pay date.

       Kentucky Class:    All individuals reflected on the
       parties’ agreed upon class list as of the July 10,
       2019   mediation   and    who   worked   for   PLM   as
       Set/Reset/Surge Team Members and who were paid as
       exempt for that work within the period beginning August
       18, 2012, through the December 4, 2016 pay date.

 (Id. ¶ 3.)

       The Settlement Agreement provides that PLM shall establish

 a Settlement Fund of $1,575,000.                 (Id. ¶ 6.)    The Settlement

 Fund will first be used to pay attorney’s fees, litigation costs

 and expenses, notice and administration expenses, and service

 payments to Fitzgerald, Moore, and McCoy.               (Id. ¶¶ 7-10.)       The

 remaining amount will be distributed pro rata among the members

 of the FLSA Collective, the Ohio Class, and the Kentucky Class

 on a point-based system.         (See id. ¶ 10.)          No amount of the

 Settlement Fund will revert to PLM under any circumstances. (Id.

 ¶ 6.)     Pro   rata   shares   from       the    Settlement   Fund   will   be



                                        5
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 6 of 35           PageID 860



 distributed to the collective and class members by mailed checks.

 (Id. ¶ 13.)

       The Settlement Agreement provides that the members of the

 FLSA Collective will release PLM from all wage and hour claims

 under state and federal law arising out of the allegations stated

 in the Amended Complaint through July 10, 2019.                      (Id. ¶ 15.)

 The members of the Ohio Class and the Kentucky Class will release

 PLM from all wage and hour claims under state law arising out of

 the allegations stated in the Amended Complaint through July 10,

 2019.   (Id.)   Fitzgerald, Moore, and McCoy will release PLM from

 any and all claims arising out of their employment with PLM

 through the date of the Settlement Agreement.                   (Id.)    PLM will

 release the collective and class members from “any claims it may

 have against participating settlement members that arise out of

 their   assertion    of    the   claims,    joining       the   litigation,     or

 receiving a settlement payment.”           (Id.)

       On February 13, 2020, the Court granted Plaintiffs’ Motion

 for Preliminary Settlement Approval.               (See ECF No. 95.)           The

 Court conditionally approved the Settlement as fair, reasonable

 and   adequate.     (Id.    at   39   ¶ 1.)        The    Court   conditionally

 certified the Ohio and Kentucky Classes.                 (Id. at 39 ¶ 4.)      The

 Court    conditionally      approved       Moore     and     McCoy      as   class

 representatives (hereafter, the “Class Representatives”) for the

 Ohio Class and the Kentucky Class, respectively.                     (Id. at 40

                                        6
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 7 of 35      PageID 861



 ¶ 6.)    The Court approved C. Andrew Head and the Head Law Firm,

 LLC as class counsel.       (Id. at 40 ¶ 7.)        The Court approved the

 form and substance of Plaintiffs’ proposed class and collective

 notices and directed that notice of the proposed settlement be

 provided to the collective and class members.              (Id. at 39-40 ¶¶

 3, 8.)    The Court provided a procedure for collective and class

 members to request exclusion from the FLSA Collective, the Ohio

 Class, or the Kentucky Class.             (Id. at 41 ¶ 12.)        The Court

 scheduled    a   fairness   hearing       and   provided   a   procedure   for

 collective and class members to appear at the fairness hearing

 and be heard in support of, or in opposition to, the Settlement.

 (Id. at 42-43 ¶¶ 15-16.)

       On March 5, 2020, the settlement administrator, RG/2 Claims

 Administration LLC (hereafter, the “Settlement Administrator”),

 issued 211 notices of the proposed settlement to the collective

 and class members in the form and manner approved by the Court

 in its February 13, 2020 Order.            (Settlement Admin. Decl., ECF

 No. 97-1 ¶ 13.)       Seven of the 211 notices were returned as

 undeliverable.     (Id. ¶ 17.)       The Settlement Administrator used

 a   forwarding   address    and   skip-tracing      procedures     to   locate

 updated addresses for the collective and class members whose

 notices were returned, and resent notices to those individuals

 that were not returned.      (Id.)    The collective and class notices



                                       7
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 8 of 35    PageID 862



 were published on a publicly accessible case settlement website

 maintained by the Settlement Administrator.          (Id. ¶ 15.)

       The deadline for timely exclusion from the FLSA Collective,

 the Ohio Class, or the Kentucky Class was April 20, 2020.              (ECF

 No. 95 at 41 ¶ 12; ECF No. 97-1 ¶¶ 13-14.)             No collective or

 class members requested exclusion.          (ECF No. 97-1 ¶ 18.)        The

 deadline for the filing of timely objections to the Settlement

 was May 14, 2020.        (See ECF No. 95 at 42-43 ¶¶ 15-16.)             No

 collective or class members filed objections.             (ECF No. 97-1

 ¶ 19.)

       On June 4, 2020, the Court held a fairness hearing, where

 it heard arguments by counsel for both sides.         (See ECF No. 103.)

 No one appeared in opposition.

 II.   Jurisdiction

       Plaintiffs allege violations of the FLSA.          This Court has

 subject matter jurisdiction over the FLSA claims under the

 general grant of federal question jurisdiction in 28 U.S.C.

 § 1331.

       Plaintiffs Moore and McCoy allege violations of Ohio and

 Kentucky    overtime     laws,   respectively.        This    Court     has

 supplemental jurisdiction over the Ohio and Kentucky state law

 claims under 28 U.S.C. § 1367(a).          Those claims derive from a

 “common nucleus of operative fact” with Plaintiffs’ FLSA claims.

 United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966);

                                      8
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 9 of 35     PageID 863



 Soehnlen v. Fleet Owners Ins. Fund, 844 F.3d 576, 588 (6th Cir.

 2016).

 III. Standard of Review

       A.    Collective Action Settlements Under the FLSA

       Section 216(b) of the FLSA permits an employee to recover

 unpaid overtime compensation by suing an employer “in behalf of

 himself or themselves and other employees similarly situated.”

 29 U.S.C. § 216(b).      Unlike class actions under Federal Rule of

 Civil Procedure 23, when an employee sues his employer in a

 representative     capacity    under       § 216(b),     similarly   situated

 plaintiffs choose whether to “opt into” the suit, which is known

 as a “collective action.”       Comer v. Wal-Mart Stores, Inc., 454

 F.3d 544, 546 (6th Cir. 2006).

       The FLSA’s overtime compensation provisions are “mandatory

 and, except as otherwise provided by statute, are generally not

 subject to being waived, bargained, or modified by contract or

 by settlement.”      Kritzer v. Safelife Solutions, LLC, No. 2:10-

 cv-0729, 2012 WL 1945144, at *5 (S.D. Ohio May 30, 2012) (citing

 Dillworth v. Case Farms Processing, Inc., No. 5:08-cv-1694, 2010

 WL 776933, at *5 (N.D. Ohio Mar. 8, 2010), and Brooklyn Sav.

 Bank v. O’Neil, 324 U.S. 697 (1945)).              There are two ways in

 which claims for back wages arising under the FLSA can be settled

 or compromised.     See Lynn’s Food Stores, Inc. v. United States,

 679 F.2d 1350, 1352-53 (11th Cir. 1982).               First, the Department

                                        9
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 10 of 35     PageID 864



  of Labor can supervise a settlement.           See Collins v. Sanderson

  Farms, Inc., 568 F. Supp. 2d 714, 719 (E.D. La. 2008) (citing 29

  U.S.C. § 216(c)).         Second, “[w]hen employees bring a private

  action for back wages under the FLSA, and present to the district

  court a proposed settlement, the district court may enter a

  stipulated     judgment    after    scrutinizing    the   settlement     for

  fairness.”     Lynn’s, 679 F.2d at 1353 (citing Schulte, Inc. v.

  Gangi, 328 U.S. 108, 113 n.8 (1946)).

        Before approving a proposed collective action settlement,

  the court should determine whether the members of the putative

  collective are similarly situated plaintiffs under the FLSA. See

  Bredbenner v. Liberty Travel, Inc., Nos. 09-cv-905, 09-cv-1248,

  09-cv-4587, 2011 WL 1344745, at *16-17 (D.N.J. Apr. 8, 2011);

  Burkholder v. City of Ft. Wayne, 750 F. Supp. 2d 990, 993-94

  (N.D.   Ind.   2010).       The    court   should   review   the   proposed

  settlement to ensure that it is “a fair and reasonable resolution

  of a bona fide dispute over FLSA provisions.”             Lynn’s, 679 F.2d

  at 1355.

        B.   Class Action Settlements Under Rule 23

        “The claims, issues, or defenses of a certified class -- or

  a class proposed to be certified for purposes of settlement --

  may be settled, voluntarily dismissed, or compromised only with

  the court’s approval.”       Fed. R. Civ. P. 23(e).




                                        10
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 11 of 35      PageID 865



        Rule 23(a), (b), and (g) set out the criteria for certifying

  a class action in federal court, including a settlement class.

  The   Rule   requires   a    party   seeking      class    certification   to

  demonstrate     that:       (1)   the        proposed     class   and   class

  representatives meet all of the requirements of Rule 23(a); (2)

  the case fits into one of the categories of Rule 23(b); and (3)

  class counsel meets the requirements of Rule 23(g).               William B.

  Rubenstein, Newberg on Class Actions (“Newberg”) § 3:1 (5th ed.

  2020).   A district court must give undiluted, even heightened,

  attention to Rule 23 protections before certifying a settlement

  class.    UAW v. Gen. Motors Corp., 497 F.3d 615, 625 (6th Cir.

  2007).

        Rule 23(e)(2) establishes the standard for the court’s

  approval of a proposed class action settlement.                   Under Rule

  23(e)(2), the court must review whether the proposed settlement

  is “fair, reasonable, and adequate after considering whether”:

        (A) the class representatives and class counsel have
        adequately represented the class;

        (B) the proposal was negotiated at arm’s length;

        (C) the relief provided for the class is adequate,
        taking into account:

               (i) the costs, risks, and delay of trial and
               appeal;

               (ii) the effectiveness of any proposed method of
               distributing relief to the class, including the
               method of processing class-member claims;



                                          11
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 12 of 35      PageID 866



             (iii) the terms of any proposed award of
             attorney’s fees, including timing of payment; and

             (iv) any agreement required           to   be   identified
             under Rule 23(e)(3); and

        (D) the proposal treats            class   members   equitably
        relative to each other.

  Fed. R. Civ. P. 23(e)(2)(A)-(D).1

        C.   Attorney’s Fees and Costs

        “In a certified class action, the court may award reasonable

  attorney’s fees and nontaxable costs that are authorized by law

  or by the parties’ agreement.”           Fed. R. Civ. P. 23(h).          When

  parties to a class action seek attorney’s fees and costs, they

  must comply with the following:

        (1) A claim for an award must be made by motion under
        Rule 54(d)(2), subject to the provisions of this
        subdivision (h), at a time the court sets. Notice of
        the motion must be served on all parties and, for
        motions by class counsel, directed to class members in
        a reasonable manner.

        (2) A class member, or a party from whom payment is
        sought, may object to the motion.

        (3) The court may hold a hearing and must find facts
        and state its legal conclusions under Rule 52(a).

  1 Before 2018, Rule 23(e)(2) directed courts to determine whether
  proposed class action settlements were “fair, adequate, and
  reasonable,” but did not provide a standard for courts to apply.
  See Fed. R. Civ. P. 23(e)(2) (2017). Historically, courts applied
  judicially developed standards when deciding whether proposed class
  action settlements were fair. See Newberg § 13:48; UAW, 497 F.3d at
  631 (discussing the Sixth Circuit’s traditional multifactor test).
  Effective December 1, 2018, Rule 23(e) was substantially amended to
  provide an enumerated “shorter list of core concerns” for courts to
  focus on when evaluating whether a proposed class action settlement
  is fair. See Fed. R. Civ. P. 23(e)(2), 2018 Advisory Committee
  Notes.

                                      12
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 13 of 35            PageID 867



        (4) The court may refer issues related to the amount
        of the award to a special master or a magistrate judge,
        as provided in Rule 54(d)(2)(D).

  Id.

        “In    general,    there    are        two   methods     for    calculating

  attorney’s fees: the lodestar and the percentage-of-the-fund.”

  Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496,

  498 (6th Cir. 2011). “District courts have discretion ‘to select

  the more appropriate method for calculating attorney’s fees in

  light of the unique circumstances of class actions in general,

  and of the unique circumstances of the actual cases before

  them.’”     Id. (quoting Rawlings v. Prudential-Bache Props., Inc.,

  9 F.3d 513, 516 (6th Cir. 1993)).              The award of attorney’s fees

  is within the court’s discretion.              Bowling v. Pfizer, Inc., 102

  F.3d 777, 779-80 (6th Cir. 1996).

        In    exercising    their   discretion,        district        courts   often

  address the “Ramey factors”:

        (1) the value of the benefit rendered to the plaintiff
        class; (2) the value of the services on an hourly
        basis; (3) whether the services were undertaken on a
        contingent fee basis; (4) society’s stake in rewarding
        attorneys who produce such benefits in order to
        maintain an incentive to others; (5) the complexity of
        the litigation; and (6) the professional skill and
        standing of counsel involved on both sides.

  Moulton v. U.S. Steel Corp., 581 F.3d 344, 352 (6th Cir. 2009)

  (quotation     marks    and   citation       omitted);   see    also     Ramey   v.

  Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974).



                                          13
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 14 of 35       PageID 868



  IV.   Analysis

        A.     FLSA Collective Action

               1.     Similarly Situated Plaintiffs

        Members of the FLSA Collective must be similarly situated

  plaintiffs under the FLSA.          See Bredbenner, 2011 WL 1344745, at

  *16-17.

        The standard for a collective action under the FLSA is “less

  stringent” than the standard for class certification under Rule

  23.     O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584-85

  (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald

  Co. v. Gomez, 136 S. Ct. 663 (2016).           The Sixth Circuit has not

  set out “comprehensive criteria for informing the similarly-

  situated analysis.”      Id. at 585.       However, the Sixth Circuit has

  made clear that, inter alia, plaintiffs may be similarly situated

  where      “their   claims   were    unified    by   common    theories     of

  defendants’ statutory violations, even if the proofs of these

  theories are inevitably individualized and distinct.”              Id.

        The members of the FLSA Collective are current and former

  STMs and STLs who seek overtime compensation for weeks they

  worked on set and reset projects while classified as salaried,

  non-exempt PLM employees.       (See ECF No. 97 at 12.)         They allege

  common violations of the FLSA: PLM’s policy of classifying STMs

  and STLs as salaried, non-exempt employees.            (Id.)    The members

  of the FLSA Collective are similarly situated under the FLSA.


                                        14
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 15 of 35    PageID 869



               2.   Settlement Approval

         The Settlement must be “a fair and reasonable resolution of

  a bona fide dispute over FLSA provisions.”             Lynn’s, 679 F.2d at

  1355.

         The Settlement resolves a bona fide dispute over FLSA

  provisions. The parties disputed whether PLM properly classified

  STMs    as   exempt   from   the   FLSA’s   overtime    provisions   before

  December 2016, and whether PLM’s continued classification of

  STLs as exempt is correct.           (See ECF No. 97 at 12; see also

  Answer, ECF No. 29 at 9 ¶¶ 8-10.)           The parties disputed whether

  the job duties of STMs and STLs were sufficiently similar to

  satisfy the standard for a collective action by “similarly

  situated plaintiffs” under the FLSA.          (See ECF No. 97 at 12; ECF

  No. 29 at 1 ¶ 1.)       They disputed whether overtime damages for

  the members of the FLSA Collective should be calculated using

  the “half-time” method or the “time-and-a-half” method, both of

  which find colorable support in case law.              (See ECF No. 97 at

  13); see also Mitchell v. Abercrombie & Fitch, Co., 428 F. Supp.

  2d 725, 732-734 (S.D. Ohio 2006) (noting “[t]he FLSA generally

  requires employees to be paid at a rate of one and one-half times

  their ‘regular rate’ for hours worked in excess of 40 in one

  week,” but that the Supreme Court and the Sixth Circuit have

  approved     an   alternative      “fluctuating    workweek    method    of

  calculating an employee’s ‘regular rate’” that would result in

                                       15
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 16 of 35   PageID 870



  overtime payments at a rate of one-half the employee’s regular

  pay) (citing Overnight Motor Transp. Co. v. Missel, 316 U.S.

  572, 580 (1942), and Highlander v. K.F.C. Nat’l Mgmt. Co., 805

  F.2d 644, 647-48 (6th Cir. 1986)).

        The Settlement provides for a Settlement Fund of $1,575,000.

  (ECF No. 88-1 ¶ 6.)        The Settlement is fair and reasonable.

  “Courts consider several factors when determining whether a

  proposed FLSA settlement is fair and reasonable: (1) the risk of

  fraud or collusion behind the settlement; (2) the complexity,

  expense, and likely duration of the litigation; (3) the amount

  of discovery completed; (4) the likelihood of plaintiff’s success

  on the merits; and (5) the public interest in settlement.”

  Clevenger v. JMC Mech., Inc., No. 2:15-cv-2639, 2015 WL 12681645,

  at *1 (S.D. Ohio Sept. 25, 2015) (citing Padilla v. Pelayo, No.

  3:14-cv-305, 2015 WL 4638618, at *1 (S.D. Ohio Aug. 4, 2015),

  and UAW, 497 F.3d at 631).

        Each of those factors supports settlement.           There are no

  concerns about fraud or collusion. The Settlement is the product

  of three years of contested litigation and two mediation sessions

  with a respected third-party mediator.         (ECF No. 97 at 2-4, 13-

  14; Class Counsel Decl., ECF No. 97-2 ¶¶ 17-24.)         The litigation

  was complex.      It presented difficult legal questions about

  whether PLM’s classifications were correct and what measure of

  damages would apply to Plaintiffs’ claims.          (See ECF No. 97 at

                                      16
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 17 of 35   PageID 871



  12-13.)     Due to substantial gaps, discrepancies, and omissions

  in PLM’s payroll recordkeeping during the period covering the

  FLSA   Collective’s   claims,    the     Settlement   involved   difficult

  issues of data extrapolation requiring expert review.             (ECF No.

  97 at 3; ECF No. 97-2 ¶¶ 21, 23.)

         The parties engaged in significant fact discovery that led

  to the production of, inter alia, PLM’s personnel policies, the

  personnel files of the members of the FLSA Collective, timesheet

  records, mileage reimbursement records, car allowance records,

  and bonus records.     (ECF No. 97-2 ¶ 20.)      Plaintiffs’ success at

  trial would not have been assured.           There were contested legal

  issues about liability and damages.            (ECF No. 97 at 12-13.)

  There were contested factual issues about the number of hours

  for which Plaintiffs would be owed overtime compensation.             (ECF

  No. 97-2 ¶ 22.)     Public policy favors settlement of collective

  actions.    See Barnes v. Winking Lizard, Inc., No. 1:18-cv-952,

  2019 WL 1614822, at *4 (N.D. Ohio Mar. 26, 2019) (citing Hainey

  v. Parrott, 617 F. Supp. 2d 668, 679 (S.D. Ohio 2007)).                The

  Settlement is a fair and reasonable resolution of a bona fide

  dispute over FLSA provisions.

         B.   Ohio and Kentucky Class Actions

              1.   Certification

         The first issue is certification of the Ohio and Kentucky

  Classes (collectively, the “Classes”). Fed. R. Civ. P. 23(c)(1).

                                      17
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 18 of 35               PageID 872



        Rule 23 requires a party seeking class certification to

  demonstrate     that:     (1)      the         proposed       class     and     class

  representatives meet all of the requirements of Rule 23(a); (2)

  the case fits into one of the categories of Rule 23(b); and (3)

  class counsel meets the requirements of Rule 23(g).

        Rule    23(a)     requires      a        party   seeking        class     action

  certification to demonstrate that the proposed class and class

  representatives       meet      the        requirements         of      numerosity,

  commonality, typicality, and adequacy.                  Fed. R. Civ. P. 23(a).

  Courts consider two additional, implicit criteria: whether the

  class   is   definite    or   ascertainable            and    whether    the    class

  representatives are members of the class.                    Newberg § 3:1.

        The Classes meet the requirements of Rule 23(a).                        They are

  sufficiently numerous.        The Ohio Class has 35 members.                  (ECF No.

  97-2 ¶ 28.)    The Kentucky Class has 48 members.                 (Id.)       They are

  small classes, but not too small to satisfy the numerosity

  requirement, particularly because the members of the Classes are

  geographically dispersed and may have claims that are too small

  to justify individual litigation.                (See ECF No. 95 at 17-19.)

        Rule 23(a)’s other requirements are easily satisfied.                        The

  Classes are definite.         The members of the Classes are known.

  (See ECF No. 88-1 at 15-18.)                   The Class Representatives are

  members of their respective Classes.               (See ECF No. 86 ¶¶ 21-22.)

  The members of the Classes present common questions of law and

                                            18
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 19 of 35   PageID 873



  fact about whether PLM misclassified them as salaried, non-exempt

  employees.    (See id. ¶¶ 54, 65.)       Class Representatives’ claims

  are typical of the claims of the members of the Classes.              (See

  id.   ¶¶ 54-74.)        Moore    and     McCoy   are    adequate     class

  representatives.     They do not have conflicts of interest with

  the class members.     They seek the same relief based on the same

  legal theory.

        A case must fit at least one Rule 23(b) category to be

  maintained as a class action.      Fed. R. Civ. P. 23(b).     Plaintiffs

  contend that this action fits category 23(b)(3).           (See ECF No.

  97 at 11-12.)    A Rule 23(b)(3) class action may be maintained if

  Rule 23(a) is satisfied and if the court finds that the questions

  of law or fact common to class members predominate over any

  questions affecting only individual members, and that a class

  action is superior to other available methods for fairly and

  efficiently adjudicating the controversy.              Fed. R. Civ. P.

  23(b)(3).

        The Classes meet the requirements of Rule 23(b)(3).              The

  Classes’    common   issues   predominate    over   individual     issues.

  Plaintiffs allege that PLM engaged in the same course of illegal

  conduct for all members of the Classes by misclassifying them as

  exempt from Ohio and Kentucky overtime laws.            (See ECF No. 86

  ¶¶ 54-74.) Although there might be individualized damages issues

  given the data extrapolation necessary to calculate the overtime

                                      19
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 20 of 35            PageID 874



  pay due to each individual member of the Classes (see ECF No. 97

  at 2-4), the common questions predominate.                 A class action is

  the     superior    form        of   adjudicating    the   Classes’      claims.

  Plaintiffs allege a common course of wrongful conduct.                  It would

  not be economically feasible for the members of the Classes to

  pursue individual claims.

         Rule 23(g) provides that “a court that certifies a class

  must appoint class counsel.”               When only one applicant seeks

  appointment as class counsel, a court should consider the work

  counsel has done in the case, counsel’s experience, counsel’s

  knowledge of the applicable law, and the resources class counsel

  will    commit     to    representing     the    class.    Fed.   R.    Civ.     P.

  23(g)(1)(A).

         C. Andrew Head and the Head Law Firm, LLC seek appointment

  as class counsel.          After considering the 23(g)(1)(A) factors,

  the Court approved Head and the Head Law Firm, LLC as class

  counsel in its February 13, 2020 Order granting Plaintiffs’

  Motion for Preliminary Settlement Approval.                (See ECF No. 95 at

  25-27, 40.)      For the reasons stated in that Order, Head and the

  Head Law Firm, LLC (hereafter, “Class Counsel”) are adequate

  class    counsel        under    Rule   23(g).      The    Classes     meet     the

  certification requirements of Rule 23.




                                           20
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 21 of 35      PageID 875



              2.   Settlement Approval

        The Court must determine whether the Settlement is “fair,

  reasonable, and adequate.”      Fed. R. Civ. P. 23(e)(2).

        A court may approve a class action settlement “only after

  a hearing and only on finding that it is fair, reasonable, and

  adequate after considering whether”:

        (A) the class representatives and class counsel have
        adequately represented the class;

        (B) the proposal was negotiated at arm’s length;

        (C) the relief provided for the class is adequate,
        taking into account:

              (i) the costs, risks, and delay of trial and
              appeal;

              (ii) the effectiveness of any proposed method of
              distributing relief to the class, including the
              method of processing class-member claims;

              (iii) the terms of any proposed award of
              attorney’s fees, including timing of payment; and

              (iv) any agreement required          to   be   identified
              under Rule 23(e)(3); and

        (D) the proposal treats            class   members   equitably
        relative to each other.

  Fed. R. Civ. P. 23(e)(2)(A)-(D).

        The Court held a fairness hearing on June 4, 2020.                 (See

  ECF   No.    103.)      Named    Plaintiffs,       Class    Counsel,      PLM

  representatives, and PLM’s counsel were present.            (See id.)     The

  Court heard arguments from counsel on both sides about whether

  the Settlement is fair, reasonable, and adequate.             The members


                                      21
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 22 of 35   PageID 876



  of the FLSA Collective and the Classes were informed of the

  fairness hearing’s date, time, and location in settlement notices

  issued by the Settlement Administrator in March 2020.2          (See ECF

  No. 97-1 ¶ 13; see also ECF No. 88-2 at 10-11; ECF No. 88-3 at

  8-9.)   No member of the collective or classes filed opposition

  or appeared in opposition to the Settlement.

        The Settlement provides for a Settlement Fund of $1,575,000.

  (ECF No. 88-1 ¶ 6.)       The Settlement meets the requirements of

  Rule 23(e)(2).      Class Representatives and Class Counsel have

  adequately    represented    the   Classes.     Class   Representatives

  assisted in the litigation by participating in client interviews

  and conferences with Class Counsel and by providing relevant

  documents.     (See ECF No. 97-2 ¶¶ 38-39.)          Class Counsel did

  significant work investigating Plaintiffs’ claims, developing

  Plaintiffs’ legal theories, participating in fact discovery with

  PLM, directing expert review of PLM’s employee data, mediating

  the case, and negotiating the Settlement Agreement.             (See id.

  ¶¶ 20-25, 46-49.)     Class Counsel has substantial experience with




  2
    The fairness hearing was originally scheduled as an in-person
  hearing. (ECF No. 96.) Because of the current health emergency,
  the Court conducted the hearing by videoconference instead. (ECF
  No. 101.) A telephone number was posted to the Court’s publicly
  available docket for use by members of the collective or classes to
  appear in support of, or in opposition to, the Settlement. (See
  id.)

                                      22
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 23 of 35                      PageID 877



  complex wage and hour litigation and brought that experience to

  bear.      (See id. ¶¶ 4-16.)

        The Settlement Agreement was negotiated at arm’s length.

  It   was    reached      after     substantial            discovery    and        adversarial

  negotiations that lasted several years.                       (See id. ¶¶ 19-24.)           It

  is the product of two mediation sessions with a respected third-

  party mediator.           (Id.)     At the fairness hearing, counsel from

  both sides represented that the terms of the Settlement were

  vigorously       debated.         There    are       no    concerns    about        fraud   or

  collusion.

        The relief provided for the Classes is adequate. The costs,

  risks, and delay of trial would have been substantial. Difficult

  legal questions about liability and damages and factual questions

  about data extrapolation would have been presented at trial.

  Plaintiffs’       success        would   not        have   been   assured.           Even   if

  Plaintiffs succeeded, trial would not likely have occurred for

  several      more       years,     and    an        appeal    might        have    followed.

  Plaintiffs avoid an uncertain and delayed outcome by settling.

  The Settlement is favorable to Plaintiffs.                                 The Settlement

  provides for a Settlement Fund of $1,575,000.                               (ECF No. 88-1

  ¶ 6.)       It    provides       Plaintiffs         with     “100%    of    [their]     total

  potential        back    wages”     using       Plaintiffs’          preferred       damages

  calculation, and 320% of their total potential back wages using

  PLM’s preferred damages calculation.                       (ECF No. 97-2 ¶ 28.)

                                                 23
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 24 of 35          PageID 878



         The distribution method is effective.               “[T]he goal of any

  distribution method is to get as much of the available damages

  remedy   to     class    members   as    possible    and   in    as   simple    and

  expedient a manner as possible.”              Newberg § 13:53.           Ten days

  after the entry of this Order, the Settlement Administrator will

  pay the claims of the members of the Classes.                   (See ECF No. 88-

  1 ¶ 13.)       The settlement distribution will be made in the form

  of    mailed    checks.        (Id.)      Uncashed    check      funds   will    be

  redistributed to participating class members pro rata.                      (Id.)

  The distribution method is simple and direct.

         The terms of Plaintiffs’ proposed award of attorney’s fees,

  as discussed infra, see section IV.C.1, is appropriate.                         The

  parties have identified no agreements made in connection with

  the   Settlement        that   would    conflict    with   or    supplement     the

  Settlement Agreement.

         The Settlement Agreement treats class members equitably

  relative to one another.               It apportions settlement awards to

  members of the FLSA Collective, the Ohio Class, and the Kentucky

  Class    using    a     point-based      system    that    weights    individual

  collective and class members’ awards by the number of weeks

  worked as an STM or STL during the relevant time while accounting

  for: (1) the additional commitment undertaken by the opt-in

  members of the FLSA Collective as compared to absent members of

  the Ohio Class and the Kentucky Class; (2) the greater risks at

                                           24
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 25 of 35       PageID 879



  trial for members of the Ohio Class and the Kentucky Class as

  compared to members of the FLSA Collective; (3) the availability

  of liquidated damages under the FLSA and Kentucky overtime law,

  but not under Ohio overtime law; and (4) additional executive

  exemption arguments PLM could make at trial about the STL members

  of the FLSA Collective.      (See ECF No. 88-1 ¶ 10.)           The proposed

  allocations are fair.      The Settlement is fair, reasonable, and

  adequate.

        C.    Attorney’s Fees and Costs

        “In a certified class action, the court may award reasonable

  attorney’s fees and nontaxable costs that are authorized by law

  or by the parties’ agreement.” Fed. R. Civ. P. 23(h). Plaintiffs

  seek approval for attorney’s fees, service payments for the Named

  Plaintiffs, and other costs.          (ECF No. 98.)          The procedural

  requirements of Rules 23(h) and 54(d)(2) are met.                Plaintiffs

  have moved for attorney’s fees and costs.            (Id.)    In the Court-

  approved class notice, the Settlement Administrator informed the

  class members that Plaintiffs would seek fees and costs and

  specified the amounts they would seek.            (Id. at 2.)    No one has

  objected to the requested fees and costs.

              1.   Attorney’s Fees

        A district court has discretion to choose between the

  percentage-of-the-fund      method    and   the    lodestar     method    when

  awarding attorney’s fees.      Van Horn, 436 F. App’x at 498.             “The

                                       25
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 26 of 35    PageID 880



  lodestar method better accounts for the amount of work done,

  while the percentage of the fund method more accurately reflects

  the results achieved.”          Rawlings, 9 F.3d at 516.        The court

  “generally must explain its ‘reasons for adopting a particular

  methodology and the factors considered in arriving at the fee.’”

  Van Horn, 436 F. App’x at 498 (quoting Moulton, 581 F.3d at 352).

        In the Sixth Circuit, the court may base its fee award on

  the percentage-of-the-fund calculation and cross-check it with

  the lodestar method.         See Bowling, 102 F.3d at 780.              The

  “percentage of the fund has been the preferred method for common

  fund cases, where there is a single pool of money and each class

  member is entitled to a share (i.e., a ‘common fund’).”             Lonardo

  v. Travelers Indem. Co., 706 F. Supp. 2d 766, 789 (N.D. Ohio

  2010).   The percentage-of-the-fund method is appropriate in this

  case.    The Court will cross-check it with the lodestar method.

        The Settlement provides for a Settlement Fund of $1,575,000.

  (ECF No. 88-1 ¶ 6.) Class Counsel request $525,000 in attorney’s

  fees, equal to one-third (33 1/3%) of the gross amount of the

  Settlement Fund.       (ECF No. 98 at 1, 4-13; ECF No. 97-2 ¶ 44.)

  That fee is “reasonable under the circumstances.”             Moulton, 581

  F.3d at 352.     It accords with general practice in common fund

  class action settlements.        See In re Se. Milk Antitrust Litig.,

  No. 2:07-cv-208, 2012 WL 12875983, at *2 (E.D. Tenn. July 11,

  2012)    (collecting    cases    and    noting   that   a   33.33   percent

                                         26
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 27 of 35    PageID 881



  attorney’s fee “is certainly within the range of fees often

  awarded in common fund cases, both nationwide and in the Sixth

  Circuit”); Gokare v. Fed. Express Corp., No. 2:11-cv-2131, 2013

  WL 12094887, at *4 (W.D. Tenn. Nov. 22, 2013) (collecting cases

  in which courts in this Circuit have approved attorney’s fee

  awards in common fund cases ranging from 30% to 33% of the total

  fund).

        The Ramey factors support approving the fee.             The value of

  the benefit to the Classes is substantial.             The members of the

  Classes will receive cash payments equal to 100% of their total

  potential      back   wages   under    Plaintiffs’     preferred   damages

  calculation.      (See ECF No. 97-2 ¶ 28.)          As discussed infra in

  the lodestar cross-check, the value of Class Counsel’s services

  on an hourly basis is reasonable.          Class Counsel took this case

  on a contingent fee basis.            Society benefits by encouraging

  counsel to take on difficult class actions.           The case was legally

  and factually complex.          Counsel for both sides are able and

  respected.

        The lodestar cross-check supports approving the fee.                The

  lodestar is “the product of reasonable hours times a reasonable

  rate.”    Pennsylvania v. Del. Valley Citizens’ Council for Clean

  Air, 478 U.S. 546, 565 (1986).             Lodestar multipliers may be

  applied   to    account   for   the   risk   that    counsel    assumes    in

  undertaking a case, the quality of the work product, and the

                                        27
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 28 of 35         PageID 882



  public benefit achieved.       Rawlings, 9 F.3d at 516.         In wage and

  hour collective and class actions, lodestar multipliers between

  1 and 3 are common.       See Arledge v. Domino’s Pizza, Inc., No.

  3:16-cv-386, 2018 WL 5023950, at *5 (S.D. Ohio Oct. 17, 2018)

  (approving award of attorney’s fees in wage and hour collective

  and class action at a 2.57 lodestar multiplier); Castillo v.

  Morales, Inc., No. 2:12-cv-650, 2015 WL 13021899, at *7 (S.D.

  Ohio Dec. 22, 2015) (approving award of attorney’s fees in wage

  and hour collective and class action at a lodestar multiplier of

  approximately 2.5, which “is typical of lodestar multipliers in

  similar cases”).

        Class Counsel have submitted their hours and hourly rates

  for this litigation.      (ECF No. 102.)         Class Counsel devoted a

  total of 606 hours to the case.        (See id. ¶ 3.)        Class Counsel’s

  hourly rates range from $325 to $600.            (See id.)    The hours and

  rates are reasonable.     The resulting lodestar is $284,887.                (See

  id.) Class Counsel requests an attorney’s fee of $525,000.                   (ECF

  No. 98 at 1, 4-13; ECF No. 97-2 ¶ 44.)           The requested fee yields

  a lodestar multiplier of 1.84.             That multiplier is reasonable.

  It reflects a good result achieved in a contingency fee case

  where   Class   Counsel      shared   with     Plaintiffs     the     risk    of

  nonrecovery.     It accords with multipliers commonly awarded in

  other class actions.      See Newberg § 15:87 (“Empirical evidence

  of   multipliers    across     many    cases    demonstrates        that     most

                                        28
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 29 of 35     PageID 883



  multipliers are in the relatively modest 1-2 range.”).                Class

  Counsel’s requested attorney’s fee of $525,000, equal to one-

  third of the gross amount of the Settlement Fund, is reasonable.

             2.     Service Payments

        Incentive awards are appropriate in some class actions. See

  Hadix v. Johnson, 322 F.3d 895, 897-98 (6th Cir. 2003).               Within

  this Circuit, district courts have recognized that, “where the

  settlement      agreement     provides    for   incentive   awards,    class

  representatives who have had extensive involvement in a class

  action litigation deserve compensation above and beyond amounts

  to which they are entitled . . . by virtue of class membership

  alone.”   Lonardo, 706 F. Supp. 2d at 787.

        The Settlement Agreement provides a payment of $7,500 to

  Fitzgerald for his service as named Plaintiff for the FLSA

  Collective and payments of $2,500 each to Moore and McCoy for

  their service as Class Representatives for the Ohio Class and

  the Kentucky Class, respectively.          (See ECF No. 88-1 ¶ 8.) Those

  service      payments       are   appropriate.         Named    Plaintiffs

  substantially assisted in the litigation by participating in

  client interviews and conferences with Class Counsel and by

  providing relevant documents. (See ECF No. 97-2 ¶¶ 38-39.) They

  actively represented the interests of the collective and classes.

  The service payments Named Plaintiffs seek are similar to other

  collective and class action incentive awards approved by courts

                                       29
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 30 of 35        PageID 884



  in this Circuit.          See, e.g., Salinas v. U.S. Xpress Enters.,

  Inc., No. 1:13-cv-00245, 2018 WL 1477127, at *10 (E.D. Tenn.

  Mar. 8, 2018) (collecting cases in which courts approved service

  payments to named plaintiffs between $7,500 and $10,000), adopted

  by 2018 WL 1475610 (E.D. Tenn. Mar. 26, 2018); Osman v. Grube,

  Inc., No. 3:16-cv-00802, 2018 WL 2095172, at *2 (N.D. Ohio May

  4, 2018) (approving $7,500 service payment to named plaintiff in

  FLSA collective action).           The requested service payments are

  appropriate and reasonable.

                3.     Other Costs

        A court may award “reasonable . . . nontaxable costs that

  are authorized by law or by the parties’ agreement.”3                   Fed. R.

  Civ. P. 23(h). “[N]ontaxable costs are those reasonable expenses

  that are normally charged to a fee paying client.”                      Newberg

  § 16:5; see also In re Cardizem CD Antitrust Litig., 218 F.R.D.

  508, 534-35 (E.D. Mich. 2003) (in a common fund class action,

  awarding costs that were “the type routinely billed by attorneys

  to paying clients in similar cases”) (citing In re Synthroid

  Mktg. Litig., 264 F.3d 712, 722 (7th Cir. 2001)).

        Class    Counsel     request   awards     of:     (1)   $29,750   to   the

  Settlement         Administrator   for    the   costs    of   the   previously

  completed FLSA Collective opt-in notice administration and the


  3
    Nontaxable costs are costs that cannot be taxed to the opposing
  party under 28 U.S.C. § 1920. See Newberg §§ 16:2, 16:5.

                                           30
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 31 of 35         PageID 885



  class   and     collective     settlement      notice    administration;      (2)

  $25,937.87       to   Class   Counsel        for   advanced    costs   paid    to

  Plaintiffs’ data extrapolation expert; and (3) $15,000 to Class

  Counsel for advanced litigation costs and expenses, “including

  filing fees, pro hac vice fees, service fees, mediator fees, and

  required mediation travel expenses.”                  (ECF No. 98 at 3-4, 13-

  14.)

         Class    Counsel’s     requested       costs    are   reasonable.      The

  Settlement Agreement contemplates them.                (See ECF No. 88-1 ¶¶ 7,

  9.)     The costs requested are the type typically billed by

  attorneys to paying clients.         See, e.g., Johnson v. W2007 Grace

  Acquisition I, Inc., No. 13-cv-2777, 2015 WL 12001269, at *14

  (W.D. Tenn. Dec. 4, 2015) (awarding expenses in class action for

  “research costs, expert fees, and administrative costs”).                     The

  requested costs are reasonable.

  V.     Conclusion

         For the foregoing reasons, the Motion for Final Settlement

  Approval is GRANTED.          The Motion for Attorney’s Fees and Costs

  is GRANTED.      The Court ORDERS that:

         1.      The following FLSA Collective is CERTIFIED for final

  settlement purposes only:

         All individuals      who filed Consents in the Litigation
         that were not        withdrawn as of the July 10, 2019
         mediation date,       and who work or worked for PLM as
         Set/Reset/Surge      Team Members or Set/Reset/Surge Team
         Leaders and who      were paid as exempt for that work.

                                          31
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 32 of 35           PageID 886



        2.     The     following    Classes         are    CERTIFIED    for    final

  settlement purposes only:

        Ohio Class: All individuals reflected on the parties’
        agreed upon class list as of the July 10, 2019
        mediation and who worked for PLM as Set/Reset/Surge
        Team Members and who were paid as exempt for that work
        within the period beginning August 18, 2015, through
        the December 4, 2016 pay date.

        Kentucky Class:    All individuals reflected on the
        parties’ agreed upon class list as of the July 10,
        2019   mediation   and    who   worked   for   PLM   as
        Set/Reset/Surge Team Members and who were paid as
        exempt for that work within the period beginning August
        18, 2012, through the December 4, 2016 pay date.

        3.     Plaintiff Moore is appointed representative for the

  Ohio Class.

        4.     Plaintiff McCoy is appointed representative for the

  Kentucky Class.

        5.     Andrew C. Head and the Head Law Firm, LLC are appointed

  Class Counsel.

        6.     The    Settlement   provides         for    a   Settlement   Fund    of

  $1,575,000.        That amount is approved.             The Settlement is fair,

  reasonable, and adequate pursuant to the FLSA and Federal Rule

  of   Civil   Procedure     23(e)(2).         The    Settlement     Agreement      is

  incorporated       into   this   Order      and    finally     approved     in   its

  entirety.

        7.     The record shows that settlement notices have been

  distributed to the members of the FLSA Collective and the Classes

  in the manner approved in the Court’s February 13, 2020 Order

                                         32
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 33 of 35   PageID 887



  granting Plaintiffs’ Motion for Preliminary Settlement Approval.

  The notices distributed: (1) constitute the best practicable

  notice under the circumstances; (2) constitute notice that was

  reasonably calculated, under the circumstances, to apprise all

  members of the FLSA Collective and the Classes of the pendency

  of this litigation, the terms of the Settlement, their right to

  object to the Settlement, their right to exclude themselves from

  the FLSA Collective or the Classes, and their right to appear at

  the June 4, 2020 fairness hearing; (3) constitute due, adequate,

  and sufficient notice to all persons or entities entitled to

  receive notice; and (4) meet the requirements of the Federal

  Rules of Civil Procedure and due process.

        8.    No member of the FLSA Collective or the Classes has

  requested exclusion from the FLSA Collective or the Classes.

        9.    No member of the FLSA Collective or the Classes has

  objected to the Settlement.

        10.   Each member of the FLSA Collective and the Classes is

  bound by this Order, including, without limitation, the release

  of claims as set forth in the Settlement Agreement.

        11.   PLM   is   bound   by   this   Order,   including,   without

  limitation, the release of claims as set forth in the Settlement

  Agreement.

        12.   The parties are directed to implement and consummate

  the Settlement according to the terms and provisions of the

                                      33
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 34 of 35                PageID 888



  Settlement    Agreement,        including       but    not    limited        to     the

  establishment of the Settlement Fund.

        13.   PLM will pay into the Settlement Fund the sum of

  $1,575,000.

        14.   Plaintiffs’       claims     and     the   claims       of      the    FLSA

  Collective    and     the    Classes   against     PLM      are    DISMISSED       WITH

  PREJUDICE.

        15.   Class Counsel is awarded attorney’s fees in the amount

  of $525,000, equal to one-third (33 1/3%) of $1,575,000, the

  gross   amount   of    the    Settlement       Fund,   to    be    paid     from    the

  Settlement Fund.

        16.   Class     Counsel    is    awarded    $40,937.87        in    costs     for

  advanced expert fees and litigation expenses, to be paid from

  the Settlement Fund.

        17.   Plaintiff Fitzgerald is awarded a service payment in

  the amount of $7,500, to be paid from the Settlement Fund.

        18.   Plaintiffs       Moore     and     McCoy   are        awarded     service

  payments in the amount of $2,500 each, to be paid from the

  Settlement Fund.

        19.   The Settlement Administrator is awarded $29,750 for

  the costs of the previously completed FLSA Collective opt-in

  notice administration and the class and collective settlement

  notice administration, to be paid from the Settlement Fund.



                                          34
Case 2:17-cv-02251-SHM-cgc Document 104 Filed 07/02/20 Page 35 of 35   PageID 889



        20.   The    Court    retains      continuing     and    exclusive

  jurisdiction over all matters relating to the administration,

  consummation, enforcement, and interpretation of the Settlement

  Agreement, the Settlement, and this Order.



  So ordered this 2nd day of July, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      35
